Taylor, C. J.
It is certain that this deed could only operate upon such lands as William Arrington owned at the time of its execution: lands afterwards acquired did not pass under it, however plain the intention of the bargainer and the words of the conveyance. Of the several tracts, therefore, specified in the petition, as purchased after the marriage, the widow is endowable, if the seisin continued in her husband at the time of his death. The plea must, therefore, be overruled and dower assigned according to this principle.